DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
Claims 1, 3-5, 7-8, 10-11, 13, 16-17, 19-20, 22-24, and 26-27 are pending in the Application, with Claims 1, 5, 10, 11, 16, 17, 23, and 24 amended and Claims 3, 4, 7, 8, 13, 19, 20, 22, 26, and 27 previously presented. 
Response to Arguments
Telephone Interview and Indication of Allowable Subject Matter: 
An interview was conducted on December 10, 2020. The Applicant’s representative and the Examiner discussed proposed clarifying amendments to overcome the § 112 rejections. The Examiner agreed that the proposed claim amendments may overcome the § 112 rejections of record, and possibly place the claims into condition for allowance, pending an updated search and consideration. Based upon a further updated search and claim interpretation, the previously indicated allowability of the claims is withdrawn in view of the newly discovered reference(s) to VARADARAJAN (US 8,843,757) in view of EHLERS et al (US 2003/0172272 A1). Thus the Examiner further rejects the claims based on the newly cited reference(s) follow.

Claim Objections
The  Applicant has corrected the claim objections. Thus the claim objections are withdrawn.

35 U.S.C. 112 Rejections
The previous  35 U.S.C. 112 rejections are withdrawn. However, based upon the broadest reasonable interpretation, the claims contain further 35 U.S.C. 112 issues provided below.





Examiner’s Comments
Intended Use
MPEP 2103 I C

 Claim 1 recites,  “A financial transaction method, comprising:
receiving, by a computer processor, a request from a user device to perform a financial transaction at a financial institution;
generating, by the computer processor, a first personal identification number (PIN) PIN and a randomly generated single-use transaction key for the financial transaction, the randomly generated single-use transaction key comprising an alpha-numeric string that is unique for the transaction and valid for a limited period of time and lacking a static identifier associated with an account of the user at the financial institution;
storing, using the computer processor, at least a first portion of the single-use transaction key in non-transient computer-readable storage medium associated with the computer processor and the first PIN;
transmitting, using the computer processor, the first PIN to the user device that requested the financial transaction;
establishing, by the computer processor, a secure connection with the user device;
receiving, by the computer processor, a second PIN first PIN attempt from the user device;
validating, using the computer processor, the first PIN attempt responsive to the first PIN attempt matching the first PIN;
responsive to validating the second first PIN, transmitting the single-use transaction key to the user device;
receiving, by the processor, an authorization request for a withdrawal from an automated teller machine (ATM), the authorization request comprising at least a portion of the single use transaction key;
authorizing the financial transaction when the received portion of the single-use transaction key matches the stored single-use transaction key and the received portion is received before the limited period of time has expired;
responsive to the authorization, transmitting, by the computer processor, an authorization message to the ATM;
generating, by the ATM, a third an ATM PIN;
receiving, by the ATM and from the user device a fourth PIN an ATM PIN attempt;
 comparing the third PIN ATM PIN attempt to the fourth PIN ATM PIN to verify the authorization message;
dispensing, by the ATM and in response to the comparison, funds to complete the financial transaction;
when the financial transaction is not authorized before the limited period of time has expired:
decline the financial transaction using the computer processor; and transmit, using the computer processor, a message to the user device identifying the declined financial transaction; and
wherein authorizing comprises:
transmitting, using the computer processor, an authorized transaction amount to the user device as a validation request;

funding, using the computer processor, the authorized financial transaction from the account of the user that requested to perform the financial transaction.”
Claim 3 recites, “…using Hypertext Transfer Protocol Secure (HTTPS) …the request to perform the financial transaction…”
Claim 4 recites, “…ATM lacks the static identifier for the account of the user…”
Claim 5 recites, “…transmitting, using the computer processor…”
Claim 7 recites, “…key includes characters for identifying the financial institution…”
Claim 10 recites, “A financial transaction system,…memory…storing instructions that…are configured to  cause the system to: …validate the first PIN attempt…to determine whether to authorize the financial transaction;…receive authorization request for withdrawal from an automated teller machine (ATM),…dispense funds to complete the financial transaction;…”
Claim 11 recites, “…instructions…further configured to cause the system to:…the request to perform the financial transaction is received via encrypted connection.
Claim 13 recites, “…includes characters for identifying the financial institution.”
Claim 16 recites, “non-transient machine-readable storage medium…a single transaction key for a financial transaction…transmitting the first PIN…associated with the user…the first PIN to determine whether to authorize the financial transaction;…receiving an authorization request for withdrawal from an automated teller machine (ATM),…causing the ATMT dispense funds to complete the financial transaction.”
Clam 22 recites, “storing, using the computer processor…”


“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims  1, 3-5, 7-8, 10-11, 13, 16-17, 19-20, 22-24, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Generic Method or Process Step(s)
LizardTech

Claims 1 and 16 recite, “…authorizing the financial transaction when the received portion of the single use transaction key matches the stored-single use transaction key….comparing the ATM PN attempt to the ATM PIN to verify the authorization message”
Claim 10 recites, “…authorize the transaction…”



The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand application to have invented, and been in possession of, the invention as broadly claimed. In Lizardtech, claims to generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. first paragraph, because the specification only taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. “[T}he description of one method for creating a seamless DWT does not entitle the inventor…to claim any and all means for achieving that objective.’ [See LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005)” and MPEP 2161.01 I]






Claim language not found in Specification
MPEP 2163-In re Katz

Claims 23 and 24 recites, “…complying with the stored financial transaction parameters….” The claim is silent as to what the acts of complying entails, or that the received transaction data performs acts of complying. According to the specification, 
“[¶0047]       Once the customer number or user name and password are authenticated by FI 20, a message is transmitted via HTTPS or other encryption communication protocol to mobile financial transaction instrument 100 or computer 54. The message may be displayed in a GUI 28 that on display 106 of input device 128 or computer 54 that provides a user with one or more editable fields or input buttons. For example, the GUI displayed to the user may enable the user to identify various parameters concerning an upcoming financial transaction. Examples of such data that a user may enter may include, but not be limited to, a name of a merchant, a type of merchant (e.g., a clothing store, a food store, a gas station, movie theater, etc.), a location of the merchant, a period of time during which the transaction is to be executed (e.g., next ten minutes, next two hours, next five days, etc.), a type of transaction (e.g., credit, debit, etc.), and a maximum authorized amount, to name a few potential parameters.     
[¶0048]       Once the user has entered the parameters for the financial transaction, the data entered by the user are transmitted to FI 20. FI user are transmitted to FI 20. FI20 receives the parameters of the financial transaction from the mobile financial transaction instrument 100 or computer 54 and prepares an AA transaction key that is unique for the transaction and is valid for a limited period of time. In some embodiments, the transaction key is configured such that the key is compatible with existing financial transaction systems. For example, the single-use AA transaction keys may include 16-20 individual value positions in which the first several (e.g., 2, 2,3, etc.) positions identify the financial institution that issued the transaction key and the remaining characters identify the transaction. However, one skilled in the art will understand that the AA transaction key may include fewer or more values. 
[¶0058]       The extracted AA transaction key is used to retrieve the predetermined parameters for the financial transaction from one or more of data storage devices 26. FI financial transaction from one or more of data storage devices 26. FI20 compares the other data included in the message received from merchant 60 or POS device 62, e.g., total amount, merchant ID or information, etc., to the parameters associated with the unique transaction key and determines if the transaction should be validated. For example, if the amount in the message received from merchant 60 or POS device 62 exceeds the maximum transaction amount received from mobile financial transaction instrument 100 or computer 54 that is stored in data storage device 26, then FI that is stored in data storage device 26, then FI20 may transmit a message to merchant 60 or POS device 62 identifying that the transaction has been declined. However, if the transaction amount in the message received from merchant 60 or POS device 62 is below the maximum transaction amount received from mobile financial transaction instrument 100 or computer 54 that is stored in data storage device 26, then FI that is stored in data storage device 26, then FI20 may authorize the transaction. FI 20 may fund the transaction via an automated clearing house ("ACH"), account transfer, or other form of fund transfer from FI 20 to merchant 60.     
[¶0059]       In some embodiments, the financial transaction may include additional steps for providing enhanced security. For example, FI 20 may be configured to transmit a validation request to mobile financial transaction instrument 100 or computer 54 upon receiving the unique transaction key from merchant 60 or POS device 62 and verifying the transaction parameters.”    



In re Katz Interactive Call Processing Patent Litigation, 693 F.3d 1303, 1319-1320, 97 USPQ2d 1737, 1750 (Fed. Cir 2011)(stating that “[t]the construction of the clams [is] important to the written description analysis” and patent holder’s failure “to point to genuine factual dispute over whether the specification disclosed ‘the claimed subject matter’ made summary judgement proper on that issue.”)


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 3-5, 7-8, 10-11, 13, 16-17, 19-20, 22-24, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid Claims
IPXL v. Amazon.com

Claim 17 recites, “…being received from the user.”


IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”


Lack of Antecedent Basis
MPEP 2173.05(e)

Claim 1 recites, “receiving, by the processor… the user devices as a validation request” 
There is insufficient antecedent basis for this limitation in the claim.

“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e)


Negative Limitation(s)
MPEP2173.05 (i)

Claim 4 recites,   “wherein the authorization request received from the ATM lacks the static identifier for the account of the user.” 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1, 3-5, 7-8, 10-11, 13, 16-17, 19-20, 22-24, and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VARADARAJAN (US 8,843,757) in view of EHLERS et al (US 2003/0172272 A1).

Re claims 1, 10 and 16, Varadarajan recites, a method (FIGs. 2-5) and system (10)(FIG. 1)[see Abstract, 3:30-35; 6:]
receiving, by a computer processor, a request from a user device to perform a financial transaction at a financial institution;[see 1:57-62]
generating, by the computer processor, a first personal identification number (PIN) PIN and a randomly generated single-use transaction key for the financial transaction, the randomly generated single-use transaction key comprising an alpha-numeric string that is unique for the transaction and valid for a limited period of time and lacking a static identifier associated with an account of the user at the financial institution;[see 2:3-6;  2:10-12;  2:46-48; and 3:61-63]
storing, using the computer processor, at least a first portion of the single-use transaction key in non-transient computer-readable storage medium associated with the computer processor and the first PIN;(10)(103)(FIG. 1)[see 7:6-12]
transmitting, using the computer processor, the first PIN to the user device that requested the financial transaction;[see 6:26-30]
establishing, by the computer processor, a secure connection with the user device;[see 6:11-18]
receiving, by the computer processor, a second PIN first PIN attempt from the user device;[see 4:61-64]
validating, using the computer processor, the first PIN attempt responsive to the first PIN attempt matching the first PIN;[see 9:21-27]
responsive to validating the second first PIN, transmitting the single-use transaction key to the user device;[see 5:28-34]
receiving, by the processor, an authorization request for a withdrawal from an automated teller machine (ATM), the authorization request comprising at least a portion of the single use transaction key;[see 11:15-44]
responsive to the authorization, transmitting, by the computer processor, an authorization message to the ATM; [see 17:33-38]
generating, by the ATM, an ATM PIN;[see 11:32-36]
receiving, by the ATM and from the user device an ATM PIN attempt;[see 17:19-22]

dispensing, by the ATM and in response to the comparison, funds to complete the financial transaction;(130)(FIG. 1)[see 11:64-12:2]
when the financial transaction is not authorized before the limited period of time has expired:
decline the financial transaction using the computer processor;[see 17:3-9] and 
transmit, using the computer processor, a message to the user device identifying the declined financial transaction; [see 17:3-9;  17:41-47]
wherein authorizing comprises:
transmitting, using the computer processor, an authorized transaction amount to the user device as a validation request; [see 17:23-27]
receiving, at the computer processor, a transaction validation from the user; [see 17:38-41] responsive to receiving the transaction validation from the user, transmitting, using the computer processor, an authorization message to the ATM; [see 17:33-38]
funding, using the computer processor, the authorized financial transaction from the account of the user that requested to perform the financial transaction [see 12:1-2]
 VARADARAJAN discloses authorizing the financial transaction when the received portion of the single-use transaction key matches the stored single-use transaction key [see 17:38-41], but fails to disclose that the received portion is received before the limited period of time has expired.
EHLERS discloses single use transaction/passcode key with at least a portion having a limited period  time of use.[see EHLERS,  ¶0051, ¶0056]. It would have been obvious for Varadarajan to have employed a limited period of use for at least a portion of the single transaction key, and/or to have modified Varadarjan with the time limited time single use transaction/passcode key as taught by EHLERS. The motivation would be to provide additional security in the performance of financial transactions such that nefarious actors would not be able to replicate or decrypt the key and be allowed to make fraudulent transactions.[see Varadarajan, 6:2-10]


Re claims 3, 11 and 20, The financial transaction method of claim 1, further comprising:
using Hypertext Transfer Protocol Secure (HTTPS) ( “using HTTPS”, is intended use and has not patentable weignt);(160)(FIG. 1)[see 10:20-29]
receiving, by the computer processor and via the encrypted connection, a username and password; and
authenticating, by the computer processor, the received username and password,(200)(FIG. 2)[see 12:7-17; and 5:7-13] and
wherein the request to perform the financial transaction is received via the encrypted connection and from a mobile financial transaction instrument of the user including at least one of a computer or a wireless device.[see 5:60-6:10]

	Re claim 4,  wherein the authorization request received from the ATM lacks the static identifier for the account of the user. [see 12:33-36]
Re claim 5:     responsive the received second portion of the single-use transaction key [[does]] not [[match]] matching the stored first portion of the single-use transaction key or a transaction validation is denied by the user, transmitting, using said computer processor, a message to the ATM declining the financial transaction.[see 17:3-9]
Re claim 7: (Previously Presented) The financial transaction method of claim 1, wherein the stored first portion of the single-use transaction key includes an alpha-numeric string and a remaining portion of the single-use transaction key includes characters for identifying the financial institution.[see 2:46-48, 3:61-63]
	Re claim 8: wherein the received portion of the single-use transaction key includes the alpha-numeric string [see 3:61-63]
	Re claim 13: wherein the stored portion of the single-use transaction key is randomly generated by the one or more processors and the remaining portion of the single-use transaction key includes characters for identifying the financial institution [see 15:24-26].
Re claim 19,  The non-transient machine-readable storage medium of claim 16, wherein the stored portion of the single-use transaction key includes an alpha-numeric string and the remaining portion of the single-use transaction key includes characters for identifying the financial institution, and
wherein the received portion of the single-use transaction key includes the alpha-numeric string. [see 3:61-63]

Re claim 22,  The financial transaction method of claim 1 further comprising:
receiving, at the computer processor, financial transaction parameters from the user at the financial institution [[see 17:4-9}; and,
storing, using the computer processor, the financial transaction parameters with the stored portion of the single-use transaction key in the non-transient computer-readable storage medium.[see 17:4-9]

Re claim 23,     The financial transaction method of claim 22 further comprising:
comparing, using the computer processor, the received financial transaction data with the stored financial transaction parameters and wherein the authorization message is transmitted to the ATM [[if]] responsive to the received portion of the single-use transaction key matches matching the stored portion of the single-use transaction key and [[if]] the received financial transaction data complies complying with the stored financial transaction parameters.[see 17:30-41]
Re claim 24,  The financial transaction method of claim 23 further comprising:
transmitting, using the computer processor, a message to the ATM declining the financial transaction [[if]] responsive to the received portion of the single-use transaction key [[does]] not matching  the stored portion of the single-use transaction key or [if] the received financial transaction data [do] not complying with the stored financial transaction parameters. [see 17:3-9]
Re claim 26,  The non-transient machine-readable storage medium of claim 19, wherein the alpha-numeric string is randomly generated [ see 15:19-26].
Re claim 27, The financial transaction method of claim 1, further comprising:
receiving, from an automated teller machine (ATM), a third portion of the single-use transaction key; and
authorizing a funds withdrawal at the ATM when the received third portion of the single-use transaction key matches the stored first portion of the single-use transaction key.(570)(FIG. 5)[see 17:33-38]



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692